ACCEPTED
                                                                                        03-15-00661-CR
                                                                                                7938668
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 11/23/2015 12:00:00 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              N O . 03-15-00661-CR

THE STATE OF TEXAS                             I N T H E COURT OF APPEALS
              Appellant

VS.                                            T H I R D DISTRICT

TRAVIS LEE WICKSON,
              Appellee                        A U S T I N , TEXAS
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
              FIRST MOTION FOR E X T E N S I O N OF            TIME
                                                                11/23/2015 12:00:00 AM
                    T O F I L E APPELLANT'S BRIEF                  JEFFREY D. KYLE
                                                                         Clerk


      This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:

                                         I.

      The brief for the State of Texas, Appellant, is due on November 23, 2015.

                                        II.

      The undersigned is solely responsible for all appellate and post-conviction

matters in felony cases on behalf of the State of Texas for the 33'"'^ and the 424*^

Judicial Districts which covers Burnet County, Llano County, Blanco County, and

San Saba County. The undersigned is also solely responsible for all asset seizure

and forfeiture matters within these four counties, including investigating and

preparing Notice of Seizure and Affidavit, preparing and responding to discovery.


                                     Page 1 of 4
summary judgment procedures, and trial proceedings.                  Additionally the

undersigned is responsible for providing assistance and backup to the trial attorneys

during trial preparation and during non-trial settings before the bench when needed.

Since the time that the reporter's record and the clerk's record were filed in this

cause, the undersigned has diligently been involved in reviewing the record and

conducting complex research on the primary issue involved.               However, the

undersigned had to utilize a large portion of this period in finalizing the brief for the

State of Texas in the case of Harkey v. State, 03-14-00734-CR, a high profile and

very complex capital murder case, which was due on November 16, 2015.                In

addition the undersigned was served with three Art. 11.07 post-conviction writ

applications, each requiring answers within 10 days. Although involving relatively

simple issues, each required time to research and prepare.




                                           III.

      In this case the first draft of the Appellant's brief, together with one complete

proof-read by the undersigned, has been completed. However, the co-author, Mr.

Wiley B. "Sonny" McAfee, District Attorney, has not yet completed his proof-read

of the brief.   Mr. McAfee will likely suggest additional research on one or two

points contained in the brief. This is the first extension requested by the Appellant.

                                        Page 2 of 4
The undersigned believes that the final version of the State's brief can be completed

and filed on or before December 3, 2015.




                                     PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellant's Brief to December 3, 2015.


                                       Respectfully submitted,

                                      OFFICE OF DISTRICT ATTORNEY
                                      33^^ and 424^ JUDICIAL DISTRICTS
                                      Wiley B. McAfee, District Attorney
                                      P. O. Box 725
                                      Llano, Texas 78643
                                      Telephone         Telecopier
                                      (325) 247-5755    (325) 247-5274




                                           Assistant District Attorney
                                           State Bar No. 03353500
                                           ATTORNEY FOR APPELLANT




                                      Page 3 of 4
                     C E R T I F I C A T E OF WORD C O U N T

      This is to certify that the pertinent portion of this brief contains 371 words
printed in Aldine401BT 14 font, according to the WordPerfect™ X7 word count
tool.




                        C E R T I F I C A T E OF SERVICE

      This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded on the 23rd day of
November 2015, to M r . Ray Austin Bass I I I , Attorney for Appellee, by email at
ray@raybass.com and by EServe.




                                              Assistant District Attorney




                                     Page 4 of 4